        Case 1:17-cv-09439-LTS-KNF Document 99 Filed 05/24/21 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620

                                                             May 24, 2021

Via ECF

Hon. Laura Taylor Swain
United States Chief District Judge
United States District Court                                      MEMO ENDORSED
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re:      Aurelio Flores Moreno, et al. v. 153 J and J Food Market Corp., et al
                          Index No.: 17-cv-09439-LTS-KNF

Your Honor:

        My office represents Plaintiff in the above-captioned matter. I write, jointly with
Defendants, and in response to the Court’s correspondence dated May 21, 2021, to inform the
Court that the parties have reached a settlement in principle with respect to their claims and
defenses, subject to the execution of a mutually acceptable written settlement agreement and Court
approval of same. Accordingly, the parties respectfully request an adjournment of the final pre-
trial conference and to submit a settlement agreement for the Court’s review by June 25, 2021.

        The parties thank the Court for its time and consideration of this matter.

                                                             Respectfully submitted,

                                                             /s
                                                             William K. Oates, Esq.
                                                             Michael Faillace & Associates, P.C.
                                                             Attorneys for Plaintiffs

cc:     Howard Benjamin, Esq. (via ECF)
        Attorney for Defendants

Application granted. The final pretrial conference currently scheduled for June 11, 2021, at 2:00 p.m., is
adjourned sine die. The parties shall submit their settlement agreement for the Court’s review by June 25,
2021. DE#99 resolved.
SO ORDERED.
Dated: May 24, 2021
/s/ Laura Taylor Swain, Chief U.S.D.J.




                          Certified as a minority-owned business in the State of New York
